Citation Nr: 0736845	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-34 587	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1963 to October 1967.

2.  On October 5, 2007, prior to the promulgation of a 
decision in the appeal, the veteran and his authorized 
representative notified the Board in writing that he was 
withdrawing from appeal the issues of entitlement to an 
increased rating for anxiety disorder and entitlement to 
service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to an increased 
rating for anxiety disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for hypertension have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision and may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

On October 5, 2007, prior to the promulgation of a decision 
in the appeal, the veteran and his authorized representative 
notified the Board in writing that he was withdrawing from 
appeal the issues of entitlement to an increased rating for 
anxiety disorder and entitlement to service connection for 
hypertension.  Hence, there are no allegations of error of 
fact or law for appellate consideration on these claims and 
they are dismissed as the Board does not have jurisdiction to 
consider an appeal in these matters.

ORDER

The appeal on the issue of entitlement to an increased rating 
for anxiety disorder is dismissed.

The appeal on the issue of entitlement to service connection 
for hypertension is dismissed.

		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


